 

EXHIBIT 10.2

Second Amendment to Office Lease

This Second Amendment to Office Lease (the "Amendment") is made and entered into
as of September 25, 2015 ("Amendment Date"), by and between 150 SPEAR STREET,
LLC, a Delaware limited liability company ("Landlord") and FORRESTER RESEARCH,
INC., a Delaware corporation ("Tenant"), with reference to the following facts.

Recitals

A.Landlord and Tenant entered into that certain Office Lease dated as of
November 24, 2010, as amended by that certain First Amendment to Office Lease
dated as of August, 2012 (collectively, the "Lease"), for the leasing of certain
premises located at 150 Spear Street, San Francisco, California (the
"Building"), consisting of approximately 19,036 rentable square feet known as
Suites 1050 and 1100 (the "Premises"), as such Premises are more fully described
in the Lease.

B.Landlord and Tenant now wish to amend the Lease to provide for, among other
things, (i) the extension of the Lease Term; and (ii) certain other
modifications to the Lease, all upon and subject to each of the terms,
conditions, and provisions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1.Recitals:  Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2.Term:  The Lease Term, which is currently scheduled to expire on June 30,
2016, is hereby extended until June 30, 2022 (the "Revised Expiration Date"),
unless extended or earlier terminated in accordance with the terms and
conditions of the Lease.  The 72-month period from and after July 1, 2016
through the Revised Expiration Date shall hereinafter be referred to as the
"Extended Term".

3.Base Rent:  Section 4 of the Summary and Article 3 of the Lease are hereby
modified to provide that, effective as of the commencement of the Extended Term,
the monthly Base Rent payable by Tenant to Landlord, in accordance with the
provisions of Article 3 of the Lease shall be as follows:

 

Months of Term

 

Annual

Base Rent

 

Monthly

Installment

of Base Rent

 

Annual

Rental Rate

Per Rentable

Square Foot

7/1/16 – 6/30/17

 

$1,237,340.00

 

$103,111.67*

 

$65.00

7/1/17 – 6/30/18

 

$1,274,460.20

 

$106,205.02

 

$66.95

7/1/18 – 6/30/19

 

$1,312,694.01

 

$109,391.17

 

$68.96

7/1/19 – 6/30/20

 

$1,352,074.83

 

$112,672.90

 

$71.03

7/1/20 – 6/30/21

 

$1,392,637.07

 

$116,053.09

 

$73.16

7/1/21 – 6/30/22

 

$1,434,416.18

 

$119,534.68

 

$75.35

 

*  Tenant shall not be obligated to pay monthly Base Rent for the first two (2)
months of the Extended Term so long as Tenant is not then in default beyond any
applicable notice and grace periods under the Lease.

 

 

1

--------------------------------------------------------------------------------

 

4.Security Deposit:  Concurrent with Tenant's execution of this Amendment,
Tenant shall deposit with Landlord the sum of One Hundred Four Thousand Seven
Hundred Sixty-Two Dollars ($104,762.00) (the "Extended Term Security
Deposit").  The Extended Term Security Deposit shall be added to the Security
Deposit presently being held by Landlord under the Lease in the amount of
Fourteen Thousand Seven Hundred Seventy-three Dollars ($14,773.00) (the
"Original Security Deposit").  The aggregate amount of the Extended Term
Security Deposit and the Original Security Deposit is One Hundred Nineteen
Thousand Five Hundred Thirty-Five Dollars ($119,535.00).  During the Extended
Term, the term "Security Deposit" shall mean and refer to the aggregate of the
Extended Term Security Deposit and the Original Security Deposit in the amount
of One Hundred Nineteen Thousand Five Hundred Thirty-Five Dollars
($119,535.00).  The Extended Term Security Deposit shall be subject to, and the
use and application thereof governed by, Article 21 of the Lease. 

5.Advance Rent:  Concurrently with Tenant's execution of this Amendment, Tenant
shall pay to Landlord the amount of One Hundred Three Thousand One Hundred
Eleven and 67/100 Dollars ($103,111.67), which shall represent Tenant's monthly
installment of Base Rent first due and payable for the Premises for the Extended
Term.

6.Base Year:  Effective as of the commencement of the Extended Term, the
definition of "Base Year" as set forth in the Summary shall be modified to
provide that the Base Year for the Premises shall be Calendar year 2016.

7.Extension Option:  Landlord hereby grants Tenant an option to extend the Lease
Term subject to the terms, covenants and conditions set forth in Rider 1
attached hereto.

8.Tenant's Representations and Warranties:  Tenant hereby represents and
warrants to Landlord the following, each of which shall survive the execution of
this Amendment:

A.Tenant has not made any assignment, sublease, transfer, conveyance or other
disposition of the Lease, Tenant's leasehold estate, the Premises, any other
rights, title, interest under or arising by virtue of the Lease, or of any
claim, demand, obligation, liability, action or cause of action arising from or
pursuant to the Lease or arising from any rights of possession arising under or
by virtue of the Lease or leasehold estate.

B.The person or entity executing this Amendment on behalf of Tenant has the full
right and authority to execute this Amendment on behalf of said party and to
bind said party without the consent or approval of any other person or
entity.  Tenant has the full power, capacity, authority and legal right to
execute and deliver this Amendment.

C.To Tenant’s actual knowledge, neither Landlord nor Tenant is in default in the
performance of any covenant, agreement or condition contained in the Lease and
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time, or both, would constitute a default by any party under the
Lease. To Tenant's actual knowledge, Tenant has no defenses, counterclaims,
liens or claims of offset or credit under the Lease or against rents, or any
other claims against Landlord.

9.Brokers:  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment who is entitled to a commission payable by
Landlord in connection with this Amendment, excepting only Colliers
International, who is representing Landlord, and Avison Young, who is
representing Tenant (collectively, the "Brokers").  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs

2

--------------------------------------------------------------------------------

 

and expenses (including without limitation reasonable attorneys' fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party. Tenant further
represents and warrants to Landlord that Tenant will not receive (i) any portion
of any potential brokerage commission or finder's fee payable to the Brokers in
connection with this Amendment, or (ii) any other form of compensation or
incentive from the Brokers with respect to this transaction.  

10.Counterparts; Signatures:  This Amendment may be executed in
counterparts.  All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original.  The parties hereby acknowledge
and agree that electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called “pdf” format shall be legal and
binding and shall have the same full force and effect as if an original of this
Amendment had been delivered.  Landlord and Tenant (i) intend to be bound by the
signatures (whether original, faxed or electronic) on any document sent by
facsimile or electronic mail, (ii) are aware that the other party will rely on
such signatures, and (iii) hereby waive any defenses to the enforcement of the
terms of this Lease based on the foregoing forms of signature.

11.Effect of Amendment; Ratification of Lease:  Except as modified herein, the
terms and conditions of the Lease shall remain unmodified and continue in full
force and effect.  In the event of any conflict between the terms and conditions
of the Lease and this Amendment, the terms and conditions of this Amendment
shall prevail.  Landlord and Tenant each hereby ratifies and confirms its
obligations under the Lease, and represents and warrants to the other that, to
its actual knowledge, it has no defenses thereto.

12.Definitions:  Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.

13.Successors and Assigns:  Subject to the assignment and subletting provisions
of the Lease, this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective heirs, legal representatives, successors
and assigns.  

14.Entire Agreement:  This Amendment constitutes the entire understanding of the
parties with respect to the subject matter in this Amendment and all prior
agreements, representations, and understandings between the parties with respect
thereto, whether oral or written, are deemed null, all of the foregoing having
been merged into this Amendment.  The parties acknowledge that each party and/or
its counsel have reviewed and revised this Amendment and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Amendment or any
amendments or exhibits to this Amendment or any document executed and delivered
by either party in connection with this Amendment.

15.Severability:  If for any reason any provision of this Amendment shall be
held to be unenforceable, it shall not affect the validity or enforceability of
any other provision of this Amendment.

16.Incorporation:  The terms and provisions of the Lease are hereby incorporated
in this Amendment.

17.Accessibility Disclosures:  For purposes of Section 1938 of the California
Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
that the Premises have not undergone inspection by a Certified Access Specialist
(CASp).

 




3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

"Landlord"

150 SPEAR STREET, LLC,

a Delaware limited liability company

 

By:

 

Principal Real Estate Investors, LLC,

 

 

a Delaware limited liability company,

 

By:

 

/s/ Michael Benson

Name:

 

Michael Benson

Its:

 

Assistant Managing Director

 

By:

 

/s/ Jay Fisher

Name:

 

Jay Fisher

Its:

 

Assistant Managing Director – Asset Management

 

"Tenant"

FORRESTER RESEARCH, INC.,

a Delaware corporation

 

By:

 

/s/ Michael A. Doyle

Name:

 

Michael A. Doyle

Its:

 

Chief Financial Officer

 

By:

 

/s/ Gail S. Mann

Name:

 

Gail S. Mann

Its:

 

Chief Legal Officer

 

**If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing.  The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.**

 

 

4

--------------------------------------------------------------------------------

 

RIDER 1

EXTENSION OPTION

This Rider 1 (the "Rider") is incorporated as a part of that certain Second
Amendment to Office Lease dated September 25, 2015 (the "Amendment"), by and
between 150 SPEAR STREET, LLC, a Delaware limited liability company ("Landlord")
and FORRESTER RESEARCH, INC., a Delaware corporation ("Tenant"), for the leasing
of those certain premises located at 150 Spear Street, Suites 1050 and 1100, San
Francisco, California, as more particularly described in the Amendment (the
"Premises").  Any capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms as set forth in the "Lease", as
such term is defined in the Amendment to which this Rider is attached.

1.Grant of Extension Option.  Subject to the provisions, limitations and
conditions set forth in this Rider, Tenant shall have one (1) option (the
"Extension Option") to extend the Lease Term for five (5) years (the "Extension
Term").

2.Tenant's Extension Option Notice.  Tenant shall have the right to deliver
written notice to Landlord of its intent to exercise this Extension Option (the
"Extension Option Notice").  If Landlord does not receive the Extension Option
Notice from Tenant on a date which is no earlier than eighteen (18) months and
no less than twelve (12) months prior to the expiration of the Lease Term, all
rights under this Extension Option shall automatically terminate and shall be of
no further force or effect.  Upon the proper exercise of this Extension Option,
subject to the provisions, limitations and conditions set forth in this Rider,
the Lease Term shall be extended for the Extension Term.

3.Establishing the Initial Base Rent for the Extension Term.  The initial Base
Rent for the Extension Term shall be equal to the then Fair Market Rental Rate,
as hereinafter defined.  As used herein, the "Fair Market Rental Rate" payable
by Tenant for the Extension Term shall mean the Base Rent for the highest and
best use for comparable space at which non-equity tenants, as of the
commencement of the lease term for the Extension Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable buildings in the vicinity of the
Building, taking into consideration all out-of-pocket concessions generally
being granted at such time for such comparable space, including the condition
and value of existing tenant improvements in the Premises.  The Fair Market
Rental Rate shall include the periodic rental increases that would be included
for space leased for the period of the Extension Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extension Term within ten (10) days of receipt by Landlord of the Extension
Option Notice for the Extension Term, Landlord and Tenant each, at its cost and
by giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter "broker") with at least ten (10)
years' full-time commercial real estate brokerage experience in the geographical
area of the Premises to set the Fair Market Rental Rate for the space and term
at issue.  If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall conclusively
determine the Fair Market Rental Rate for the Extension Term.  If two (2)
brokers are appointed by Landlord and Tenant as stated in this paragraph, they
shall meet promptly and attempt to set the Fair Market Rental Rate.  In
addition, if either of the first two (2) brokers fails to submit their opinion
of the Fair Market Rental Rate within the time frames set forth below, then the
single Fair Market Rental Rate submitted shall automatically be the initial
monthly Base Rent for the Extension Term and shall be binding upon Landlord and
Tenant.  If the two (2) brokers are unable to agree within ten (10) days after
the second broker has been appointed, they shall attempt to select a third
broker, meeting the qualifications stated in this paragraph within ten (10) days
after the last

Rider 1, Page 1

--------------------------------------------------------------------------------

 

day the two (2) brokers are given to set the Fair Market Rental Rate.  If the
two (2) brokers are unable to agree on the third broker, either Landlord or
Tenant by giving ten (10) days' written notice to the other party, can apply to
the Presiding Judge of the Superior Court of the county in which the Premises is
located for the selection of a third broker who meets the qualifications stated
in this paragraph.  Landlord and Tenant each shall bear one-half (½) of the cost
of appointing the third broker and of paying the third broker's fee.  The third
broker, however selected, shall be a person who has not previously acted in any
capacity for either Landlord or Tenant.  Within fifteen (15) days after the
selection of the third broker, the third broker shall select one of the two Fair
Market Rental Rates submitted by the first two brokers as the Fair Market Rental
Rate for the space and term at issue.  The determination of the Fair Market
Rental Rate by the third broker shall be conclusive and binding upon Landlord
and Tenant.

In no event shall the monthly Base Rent for any period of the Extension Term as
determined pursuant to this Rider, be less than the highest monthly Base Rent
charged during the Lease Term plus an escalation amount equal to the last
escalation amount of Base Rent charged during the preceding term of the
Lease.  Upon determination of the initial monthly Base Rent for the Extension
Term in accordance with the terms outlined above, Landlord and Tenant shall
promptly execute an amendment to the Lease.  Such amendment shall set forth
among other things, the initial monthly Base Rent for the Extension Term and the
actual commencement date and expiration date of the Extension Term.  Tenant
shall have no other right to extend the Lease Term under this Rider unless
Landlord and Tenant otherwise agree in writing.

4.Condition of Premises for the Extension Term.  If Tenant timely and properly
exercises this Extension Option, in strict accordance with the terms contained
herein, Tenant shall accept the Premises in its then "AS-IS" condition and,
accordingly, Landlord shall not be required to perform any additional
improvements to the Premises.

5.Limitations On, and Conditions To, Extension Option.  This Extension Option is
personal to Tenant and may not be assigned, voluntarily or involuntarily,
separate from or as part of the Lease.  At Landlord's option, all rights of
Tenant under this Extension Option shall terminate and be of no force or effect
if any of the following individual events occur or any combination thereof
occur:  (1) Tenant has been in default beyond any applicable notice and cure
period with respect to any of its obligations under the Lease more than one (1)
time during the Lease Term, or is in default beyond any applicable notice and
cure period of any provision of the Lease on the date Landlord receives the
Extension Option Notice; and/or (2) Tenant has assigned its rights and
obligations under all or part of the Lease or Tenant has subleased all or part
of the Premises in a transfer; and/or (3) Tenant's financial condition is
unacceptable to Landlord at the time the Extension Option Notice is delivered to
Landlord; provided, however, that if Landlord determines that Tenant's financial
condition is unacceptable, such determination must be based on good faith,
taking into consideration all relevant factors; and/or (4) Tenant has failed to
exercise properly this Extension Option in a timely manner in strict accordance
with the provisions of this Rider; and/or (5) Tenant no longer has possession of
the entire Premises pursuant to the Lease, or if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease.

6.Time is of the Essence.  Time is of the essence with respect to each and every
time period described in this Rider

 

Rider 1, Page 2